Landon, J.:
I concur. The case is barren of direct testimony tending to establish the identity of the dead body as that of Peter Bernard. Identity of clothing and of articles upon or near the dead body is not identity of the dead body, The proof of the former affords presumption, but not direct evidence of the latter. Because the clothing and articles upon or near the dead body are Bernard’s, therefore the body is his, is a mere presumption; because the collateral facts exist, therefore the facts sought exist. This is not direct evidence of the fact sought, and however allowable at common law, does not satisfy our Penal Code.
In Beckwith's Case (45 Hun, 422), although the head of the dead body was missing, the witnesses testified to striking particulars wherein the dead body and Yandercook, the person alleged to have been killed, were identical. This was direct evidence tending to show identity; and if the direct evidence tending to show identity is cumulative and cogent enough to convince the mind, then the statute is satisfied. In such a case evidence of the collateral fact of identity of clothing and of articles upon or near the dead body might, I think, be admissible, in order to instruct the jury with what confidence they may be guided by the direct evidence of the identity *486of the body; but under the Penal Code, while it may supplement, it cannot suffice as an entire substitute for direct evidence of identity.
Judgment of conviction and sentence reversed, and new trial granted.